LLOYD, J.
The following allegations of fact appear in the hereinbefore mentioned petition of defendant in error, viz:
That on the 30th day of November, 1929 “it (the bank) was found to be in an unsound and unsafe condition for the transaction of its business and insolvent by the said O. C. Gray, Superintendent of Banks.
The assets of said bank coming into the hands of said Superintendent of Banks, exclusive of the amount which may be realized by reason of the double liability of the stockholders, will not be sufficient to pay its liabilities and it is necessary to collect the full amount of the super-added double liability on said shares of stock to apply upon the payment of said obligations.
Certain of said stockholders have paid, or secured to be paid, said double liability.”
These allegations of fact are denied by plaintiffs in error in their answer to the petition. The allegations as to the insolvency of the bank and the insufficiency of its assets to satisfy its obligations, being necessary allegations, must be admitted or proved. Obviously the demurrer should have been overruled.
Solely for the reasons given, the judgment of the Court of Common Pleas is reversed and the cause remanded to that court with directions to overrule the demurrer and for further proceedings according to law.
RICHARDS and WILLIAMS, JJ, concur.